In a wrongful death action, the defendant 18th Avenue Custom Jewelry Center, Inc., appeals from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated April 25, 1995, as denied the branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the branch of the defendants’ motion which is for summary judgment dismissing the complaint insofar as it is asserted against the defendant 18th Avenue Custom Jewelry Center, Inc., is granted.
While visiting his brother in their father’s jewelry store, the decedent was shot and killed during an attempted robbery. The decedent’s mother, as administratrix of the decedent’s estate, brought this action against, inter alia, the appellant, 18th Avenue Custom Jewelry Center, Inc., the owner of the store.
We find no basis for imposing liability on the appellant in this case (see, Amarante v Rothschild, 171 AD2d 633). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.